Buce, J.
This court has recently decided two cases involving substantially the same questions as are now presented for our consideration. We refer to the cases of Allen v. Same Defendant, 49 Minn. 544, (52 N. W. Rep. 144), and Carpenter v. Same, 54 Minn. 403, (56 N. W. Rep. 95.) Ordinarily, we would not again review these questions, but, in view of the large interests involved, and numerous parties affected, and that the writer hereof was not a member of this court at the time such decisions were made, we have deemed it advisable to consider fully the questions again submitted for our consideration, and, having done so, the former decisions are followed, adhered to, and the judgment of the lower court affirmed,